UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6689


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARWIN DWAYNE HUTCHINS, a/k/a Dee,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:09-cr-00021-FPS-JES-3)


Submitted: July 18, 2019                                          Decided: July 23, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darwin Dwayne Hutchins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darwin Dwayne Hutchins, a/k/a “Dee”, appeals the district court’s order denying

his motion for relief pursuant to the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Hutchins, No. 5:09-cr-

00021-FPS-JES-3 (N.D.W. Va. May 1, 2019). We deny Hutchins’ motion to rescind the

informal briefing schedule. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             2